Citation Nr: 0212697	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  00-14 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a temporary total disability rating pursuant 
to 38 C.F.R. § 4.30 (2001).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from January 1966 to February 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The RO construed statements in the veteran's July 2000 
correspondence as a claim to reopen the claim for service 
connection for a cervical spine disability.  By letter dated 
in October 2000, the RO explained that the claim had been 
previously denied and that new and material evidence was 
required to reopen the claim.  In March 2002, the RO advised 
the veteran that the claim was denied as no new and material 
evidence had been received.  There is no indication from the 
claims folder that the veteran has expressed disagreement 
with that denial.  Therefore, the matter is not currently 
before the Board.   


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran has the following service-connected 
disabilities: mild neuropathy of the brachial plexus with 
moderate weakness of Muscle Groups I and II, and residuals of 
compression fracture of the thoracic spine at T7-8.  

3.  The veteran was hospitalized and underwent surgery at a 
VA facility in July 1999 for treatment of a cervical spine 
disorder.  


CONCLUSION OF LAW

The criteria for a temporary total disability rating pursuant 
to 38 C.F.R. § 4.30 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 4.30 (2001).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals substantial compliance 
with the statutory and regulatory provisions.  That is, by 
way of the January 2000 rating decision and June 2000 
statement of the case, the RO provided the veteran and his 
representative with the applicable law and regulations and 
gave notice as to the evidence needed to substantiate his 
claim.  In addition, the RO has obtained the relevant VA 
medical records needed to adjudicate the claim.  By letter 
dated in October 1999, the RO advised the veteran to submit 
medical records from the private doctor he referred to in a 
phone contact made in September 1999.  However, in a 
subsequent contact in November 1999, the veteran stated that 
there were no private medical records or other VA medical 
records.  Thus, given the nature of the particular claim, the 
disposition of which depends on whether VA treatment in 
question is for an adjudicated service-connected disability, 
the Board finds that additional notice or assistance to the 
veteran offers to reasonable possibility of further 
substantiating his claim.   

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  Therefore, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

A temporary total disability rating will be assigned when it 
is established by report at hospital discharge or outpatient 
release that specified conditions are met.  38 C.F.R. § 4.30 
(2001).  A temporary total rating is assigned under 38 C.F.R. 
§ 4.30 if treatment of a service-connected disability 
resulted in:  (1) surgery necessitating at least one month of 
convalescence; or (2) surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited); or (3) immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30(a).  

In this case, the veteran seeks a temporary total disability 
rating pursuant to 38 C.F.R. § 4.30 for VA hospitalization in 
July 1999.  VA medical records show hospitalization in July 
1999 for treatment for progressive cervical spondylitic 
myelopathy with surgical decompression involving C5 through 
C7.  Magnetic resonance imaging studies performed in April 
1999 showed cervical spine injury with cord compression at 
C6-7 and mild stenosis at C7-T1 with the affects of the cord 
damage extending to T2.  Studies of the rest of the thoracic 
spine were essentially normal.

Review of the claims folder reveals that the veteran has the 
following service-connected disabilities: mild neuropathy of 
the brachial plexus with moderate weakness of Muscle Groups I 
and II, and residuals of compression fracture of the thoracic 
spine at T7-8.  Thus, the VA hospitalization and surgery in 
question were not for a service-connected disability.  
Moreover, the Board notes that there is no medical evidence 
establishing any link between a service-connected disability 
and the cervical spine disorder treated during the July 1999 
VA hospitalization.  Therefore, the criteria for a temporary 
total disability rating pursuant to 38 C.F.R. 
§ 4.30 are not met.

The veteran has alleged that the cervical spine disorder 
developed as a result of the service-connected thoracic spine 
disability.  However, as a lay person not trained or educated 
in medicine, he is not competent to offer an opinion as to 
any etiologic relationship between the two disorders.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).    
      
In that same vein, the Board notes that the veteran's July 
2000 and October 2000 statements essentially argue that 
service connection should be in order for a cervical spine 
disorder.  However, the RO denied service connection for 
cervical and upper dorsal spine syndrome in a June 1988 
rating decision.  The Board confirmed that denial in a June 
1989 decision on appeal.  The veteran did not appeal that 
Board decision, which subsequently became final.  See 
38 U.S.C.A. §§ 7252, 7266 (West 1991 & Supp. 2002) (regarding 
judicial review of Board decisions); 38 C.F.R. 
§ 20.1100 (regarding finality of Board decisions).  The RO's 
October 2000 letter to the veteran explained that he could 
reopen the claim for service connection for a cervical spine 
disorder with the submission of new and material evidence.  
When the RO did not receive any such evidence, it notified 
the veteran of its denial of his claim by letter dated in 
March 2002.  Accordingly, the Board has no jurisdiction at 
this time to revisit a claim for service connection for a 
cervical spine disorder.  See 38 U.S.C.A. § 5108 (West 1991).  


ORDER

A temporary total disability rating pursuant to 38 C.F.R. § 
4.30 is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

